     Case 1:19-cv-00197-DAD-BAM Document 23 Filed 04/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSHUA BLAND,                                    No. 1:19-cv-00197-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS RECOMMENDING
14   WARDEN KEN CLARK, et al.,                        DISMISSING THIS ACTION
15                      Defendants.                   (Doc. No. 16)
16

17

18          Plaintiff Joshua Davis Bland is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 4, 2019, the assigned magistrate judge issued findings and recommendations

22   recommending dismissal of this action for failure to state a cognizable claim upon which relief

23   may be granted. (Doc. No. 16.) The findings and recommendations were served on plaintiff and

24   contained notice that any objections thereto were to be filed within fourteen (14) days after

25   service. (Id. at 8–9.) On December 11, 2019, plaintiff untimely filed objections to the findings

26   and recommendations. (Doc. No. 20.)

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

28   court has conducted a de novo review of the case. Having carefully reviewed the entire file,
                                                      1
     Case 1:19-cv-00197-DAD-BAM Document 23 Filed 04/17/20 Page 2 of 2

 1   including plaintiff’s objections, the court finds the findings and recommendations to be supported

 2   by the record and proper analysis.

 3          Out of an abundance of caution, the undersigned has reviewed and considered plaintiff’s

 4   untimely objections. Although plaintiff frames his filing as objections to the findings and

 5   recommendations, his filing instead appears to be an attempt to file a third amended complaint.

 6   (See Doc. No. 20.) In doing so, plaintiff has once again named new defendants and new claims

 7   despite the magistrate judge’s warnings against doing so. (See Doc. Nos. 14 at 7; 16 at 3.) In this

 8   regard, plaintiff cannot “change the nature of this suit by adding new claims in his objections.”

 9   Rackliffe v. Rocha, No. 1:07-cv-00603-AWI-DLB (PC), 2009 WL 800194, at *1 (E.D. Cal. Mar.

10   25, 2009) (citing George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (proscribing “buckshot”

11   complaints); Fed. R. Civ. P. 20(a)(2) (allowing defendants to be joined in one action as

12   defendants if any right to relief is asserted against them arising out of the same transaction,

13   occurrence, or series of transactions or occurrences); Fed. R. Civ. P. 18(a) (allowing multiple

14   claims against opposing party but not multiple unrelated claims against different defendants)). As

15   such, plaintiff’s objections provide no basis upon which to question the analysis set forth in the

16   pending findings and recommendation.

17          Accordingly,

18               1. The findings and recommendations issued on October 4, 2019, (Doc. No. 16), are

19                  adopted in full;

20               2. This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim
21                  upon which relief may be granted; and

22               3. The Clerk of the Court is directed to close this case.

23   IT IS SO ORDERED.
24
        Dated:     April 16, 2020
25                                                         UNITED STATES DISTRICT JUDGE

26
27

28
                                                       2
